CLERK U.S. BANKRUPTCY COURT

 

DISTRICT OF OREGON
FEB 26 2020
Jay Lindemann LODGED, REC ann
11417 SW Oak Creek Drive ND
Portland, Oregon 97219
2.22.2020

Pacific Construction Group LLC
Case No. 19-31770-pcm11

| was notified by Nicholas J Henderson, legal council for Pacific
Construction Group, LLC on 2.8.2020 regarding a filed motion to
dismiss our case. |

I’m writing this letter to officially object the dismissal of this case and
we still seek appropriate action to be compensated for our losses in

our case.

 
   

gay Lindemann
2.22.2020

Case 19-31770-pcm11 Doc136_ Filed 02/26/20

 
